 Case 2:17-cv-00708-JRG Document 51 Filed 04/15/19 Page 1 of 4 PageID #: 685



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 UNILOC USA, INC. and
 UNILOC LUXEMBOURG, S.A.                               Case No. 2:17-cv-00708-JRG

                 Plaintiffs,                           JOINT STATUS REPORT RE
                                                       FINAL WRITTEN DECISION IN
  v.                                                   INTER PARTES REVIEW OF THE
                                                       PATENT-IN-SUIT
 APPLE INC.

                 Defendant.



       Pursuant to the Court’s June 6, 2018, Order staying the above-captioned case, the parties

respectfully submit the following joint report regarding the inter partes review (IPR) petition for

the sole patent-in-suit, U.S. Patent No. 6,736,759 (“the ‘759 Patent”). On April 12, 2019, the

Patent Trial and Appeal Board issued a Final Written Decision in IPR2018-00294, finding that all

claims of the ‘759 Patent were obvious and, therefore, unpatentable. The parties request that the

Court maintain the stay pending appellate review of this decision.




 Dated: April 15, 2019                        Respectfully submitted,


                                           By: /s/ Michael T. Pieja

                                              Michael T. Pieja (pro hac vice)
                                              Alan Littmann (pro hac vice)
                                              Jennifer Greenblatt
                                              Doug Winnard (pro hac vice)
                                              Andrew J. Rima (pro hac vice)
                                              Emma C. Ross (pro hac vice)
                                              Lauren Abendshien (pro hac vice)



                                                1
Case 2:17-cv-00708-JRG Document 51 Filed 04/15/19 Page 2 of 4 PageID #: 686



                                   GOLDMAN ISMAIL TOMASELLI
                                   BRENNAN & BAUM LLP
                                   564 West Randolph Street
                                   Chicago, IL 60662
                                   Telephone: (312) 381-6000
                                   Facsimile: (312) 881-5191
                                   mpieja@goldmanismail.com
                                   alittmann@goldmanismail.com
                                   jgreenblatt@goldmanismail.com
                                   dwinnard@goldmanismail.com
                                   arima@goldmanismail.com
                                   eross@goldmanismail.com
                                   labendshien@goldmanismail.com

                                   Melissa R. Smith
                                   GILLAM & SMITH LLP
                                   303 S. Washington Avenue
                                   Marshall, TX 75670
                                   Tel: (903) 934-8450
                                   Fax: (903) 934-9257
                                   melissa@gillamsmithlaw.com

                                   Counsel for Defendant Apple Inc.




                                    By: /s/ Kevin Gannon                _
                                    Paul J. Hayes
                                    Kevin Gannon
                                    Aaron S. Jacobs
                                    PRINCE LOBEL TYE LLP
                                    One International Place, Suite 3700
                                    Boston, MA 02110
                                    Tel: (617) 456-8000
                                    Email: phayes@princelobel.com
                                    Email: kgannon@princelobel.com
                                    Email: ajacobs@princelobel.com

                                    Edward R. Nelson III
                                    ed@nelbum.com
                                    Texas State Bar No. 00797142
                                    Anthony M. Vecchione
                                    anthony@nelbum.com



                                     2
Case 2:17-cv-00708-JRG Document 51 Filed 04/15/19 Page 3 of 4 PageID #: 687



                                    Texas State Bar No. 24061270
                                    NELSON BUMGARDNER PC
                                    3131 West 7th Street, Suite 300
                                    Fort Worth, TX 76107
                                    Tel: (817) 377-9111
                                    Fax: (817) 377-3485

                                    ATTORNEYS FOR PLAINTIFFS




                                     3
 Case 2:17-cv-00708-JRG Document 51 Filed 04/15/19 Page 4 of 4 PageID #: 688




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing JOINT STATUS REPORT

RE FINAL WRITTEN DECISION IN INTER PARTES REVIEW OF THE PATENT-IN-

SUIT was filed electronically this 15th day of April, 2019, in compliance with Local Rule CV-

5(a). Therefore, this document was served on all counsel who are deemed to have consented to

electronic service. Local Rule CV-5(a)(3)(A).


                                       /s/ Michael Pieja
                                       Michael Pieja (pro hac vice)




                                                4
